726 N.W.2d 727 (2007)
Paulette M. HAMILTON, Plaintiff-Appellee,
v.
WENDETROIT, LTD., Defendant-Appellant.
Docket No. 128877. COA No. 251842.
Supreme Court of Michigan.
February 9, 2007.
On order of the Court, the application for leave to appeal the May 3, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARKMAN, J., dissents and states as follows:
I would grant defendant's application for leave to appeal to address the issues of "avoidability" and "unavoidability" for the reasons set forth in my statement in Wiater v. Great Lakes Recovery Centers, Inc., 477 Mich. 896, 722 N.W.2d 664 (2006).